                    Case 19-12378-KBO              Doc 1095         Filed 06/04/20         Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )    Chapter 11
                                                                      )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                            )    Case No. 19-12378 (KBO)
                                                                      )
                                         Debtors.                     )    (Jointly Administered)
                                                                      )    Re: Docket No. 1062

                         CERTIFICATION OF COUNSEL REGARDING
                       DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                      AUTHORIZING AND APPROVING PROCEDURES TO
                  REJECT EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             I, Daniel N. Brogan, counsel for the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), hereby certify and state as follows:

             1.       On May 26, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order

Authorizing and Approving Procedures to Reject Executory Contracts and Unexpired Leases

[Docket No. 1062] (the “Motion”)2 in the United States Bankruptcy Court for the District of

Delaware (the “Court”) and attached thereto a proposed form of order granting the Motion (the

“Original Proposed Order”).

             2.       Pursuant to the Motion, any objections to the entry of an order granting the relief

sought therein were to be filed and served by June 2, 2020 at 4:00 p.m. (ET) (the “Objection

Deadline”).

             3.       The Debtors received informal comments regarding the Motion and the Original

Proposed Order from the Office of the United States Trustee for Region 3 (the “U.S. Trustee”).


1
             The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
             tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
             Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
             Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
             is: 1780 Pond Run, Auburn Hills, Michigan 48326.
2
             Capitalized terms used but not defined herein have the meaning given to such terms in the Motion.
              Case 19-12378-KBO          Doc 1095     Filed 06/04/20        Page 2 of 3




No other answer, objection, or response to the Motion has been received by the undersigned

counsel to the Debtors.

       4.      The Debtors have resolved all comments received from the U.S. Trustee. A revised

form of order reflecting such resolution is attached hereto as Exhibit A (the “Revised Proposed

Order”). A blackline comparing the Revised Proposed Order against the Original Proposed Order

is attached hereto as Exhibit B.

       5.      The U.S. Trustee has been provided with a copy of the Revised Proposed Order and

confirmed that it does not object to its entry.




                            [Remainder of page intentionally left blank.]




                                                  2
             Case 19-12378-KBO       Doc 1095    Filed 06/04/20    Page 3 of 3




       WHEREFORE, the Debtors respectfully request that the Court enter the Revised Proposed

Order at its earliest convenience.

 Dated: June 4, 2020                   BAYARD, P.A.
        Wilmington, Delaware
                                        /s/ Daniel N. Brogan
                                       Erin R. Fay (No. 5268)
                                       Daniel N. Brogan (No. 5723)
                                       600 N. King Street, Suite 400
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 655-5000
                                       Facsimile: (302) 658-6395
                                       E-mail:      efay@bayardlaw.com
                                                    dbrogan@bayardlaw.com
                                       - and -
                                       James H.M. Sprayregen, P.C.
                                       Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                       Gregory F. Pesce (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200
                                       Email:         jsprayregen@kirkland.com
                                                      rbennett@kirkland.com
                                                      gregory.pesce@kirkland.com
                                       - and -
                                       Christopher Marcus, P.C. (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:    (212) 446-4800
                                       Facsimile:    (212) 446-4900
                                       Email:        cmarcus@kirkland.com

                                       Co-Counsel to the Debtors and Debtors in Possession
